Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose discipline on consent pursuant to Supreme Court Rule 762(b) is allowed. Respondent Herb R. Buetow is suspended from the practice of law for two years and until further order of the Court, with the suspension stayed after the first six months by probation subject to the following conditions: a. Respondent shall submit quarterly reports to the Administrator on the following dates of each year: March 30, June 30, September 30 and December 30. Each quarterly report shall include the nature and extent of respondent’s compliance with the conditions imposed herein, as well as information and documents necessary, in the opinion of the Administrator, to confirm respondent’s compliance. Respondent shall provide any appropriate releases authorizing the Administrator to obtain information verifying his compliance, including his participation and progress in treatment and his compliance with any treatment plan; b. During the first month of suspension, respondent shall begin consulting with a psychopharmacologist approved by the Administrator, concerning treatment of his depression and attention deficit disorder Respondent shall comply with all recommendations of the psychopharmacologist as to the nature and frequency of treatment. Respondent shall maintain a log of the dates and times of his attendance at treatment sessions and submit a copy of the log to the Administrator with his quarterly reports; c. During the period of suspension and the period of probation, respondent shall continue treatment with Dr. Gregory Teas or another medical professional approved by the Administrator (“the doctor”). In addition to the recommendations of the psychopharmacologist, respondent shall comply with recommendations of the doctor as to the nature and frequency of treatment. Respondent shall maintain a log of the dates and times of his attendance at treatment sessions and submit a copy of the log to the Administrator with his quarterly reports; d. Respondent shall provide to the psychopharmacologist and the doctor an appropriate release authorizing them as follows: (1) on at least a quarterly basis, to disclose to the Administrator information pertaining to respondent’s participation and progress in treatment; (2) to respond to the Administrator’s inquiries concerning respondent’s mental or emotional state and compliance with any treatment plan; e. During the first month of probation, respondent shall enroll in and thereafter successfully complete a law office management program sponsored by the Chicago Bar Association or the Cook County Bar Association and, upon enrollment, notify the Administrator, in writing, of the name, address and telephone number of the attorney with whom he has been assigned to work. f. Through his participation in the law office management program, respondent shall establish and utilize the following: (1) a diary and docketing system in accordance with the requirements established by the program; and (2) a system by which telephone calls are noted and returned in a timely manner; g. Respondent shall authorize the attorney assigned to work with him in the law office management program to: (1) disclose to the Administrator, on a quarterly basis, by way of signed reports, information pertaining to respondent’s compliance with the program, including the conditions described in paragraph (f); (2) report promptly to the Administrator the failure of respondent to comply with any part of the program; and (3) respond to any inquiries by the Administrator regarding respondent’s compliance with the program; h. At least 30 days prior to the termination of the period of probation, respondent shall pay restitution as follows: $570 to Hein Ngyen, $500 to Bonnie Williams, $975 to Wayne Carrera, and $975 to Robert Meyer; i. Respondent shall attend meetings scheduled by the Commission probation officer as requested by the Administrator; j. Respondent shall notify the Administrator within 14 days of any change of address, psychopharmacologist or doctor; k. Respondent shall comply with the Illinois Rules of Professional Conduct and shall cooperate with the Administrator in providing information regarding any investigations; and l. Probation shall be revoked if respondent is found to have violated any of the conditions described in paragraphs (a) through (k) of this order. The remainder of the two year suspension shall commence on the date that probation is revoked and shall continue until further order of the Court. Suspension effective April 9, 2007. Respondent Herb R. Buetow shall reimburse the Client Protection Program Trust Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension/probation.